Exhibit 10.11

 

 

AMENDMENT TO THE

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

(ROBERT M. MEYER)

 

This Amendment to the Amended and Restated Change in Control Agreement (dated as
of November 30, 2004) (the “Agreement”), is made as of this 15th day of August,
2006, among Valley National Bank (“Bank”), Valley National Bancorp (“Valley”),
and Robert M. Meyer (the “Executive”).

WHEREAS, the Executive has been employed by Valley and the Bank for many years;
and

WHEREAS, the Bank, Valley, and the Executive previously entered into the
Agreement; and

WHEREAS, the Bank, Valley and the Executive wish to amend the Agreement in order
to provide certain protection to the Executive in the event that the provisions
of Section 409A of the Internal Revenue Code are not complied with and the
Executive is subject to an excise tax as a result of such noncompliance; and

WHEREAS, the Bank, Valley and the Executive wish to further amend the Agreement;

NOW, THEREFORE, for good and valuable consideration, the Bank, Valley and the
Executive, each intending to be legally bound hereby, agree as follows:

 

1.            Subsection (ii) of Section 9 of the Agreement, relating to
continuation of certain welfare benefit coverages following termination of
employment, is amended by deleting the words “health, hospitalization and
medical insurance, as well as.”

2.            Section 9 of the Agreement is amended by adding the following new
subsection (iv) following the end of subsection (iii) thereof:

“(iv)              the Company shall, within 20 business days of the termination
of employment, pay the Executive a lump sum amount equal to one hundred
twenty-five percent (125%) of (A) the aggregate COBRA premium amounts (based
upon COBRA rates then in effect) for three (3) years (or, if shorter, for the
period of time up to the Executive’s attainment of age 65) of the health,
hospitalization and medical insurance coverage that was being provided to the
Executive (and his

 


--------------------------------------------------------------------------------



 

spouse) at the time of termination of employment, minus (B) the aggregate amount
of any employee contribution that would have been required of the Executive
(determined as of the termination of employment) for such three (3) year (or age
65) period.”

3.            Section 12.a. of the Agreement, relating to Additional Payments to
Gross Up for Taxes, is amended by adding “and/or Section 409A” immediately
following “Section 4999”.

4.            The Agreement is amended by adding the following new Section 16A,
immediately following the end of Section 16:

“16A.           Delay in Payment. Notwithstanding anything else to the contrary
in this Agreement, the BEP, or any other plan, contract, program or otherwise,
the Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement, the BEP, and any other plan, contract, program or
otherwise, as such payments relate to the Executive, if the Company (or its
affiliate) determines that such delay is necessary in order to comply with the
requirements of Section 409A of the Internal Revenue Code. No such payment may
be delayed beyond the date that is six (6) months following the Executive’s
separation from service (as defined in Section 409A). At the end of such period
of delay, the Executive will be paid the delayed payment amounts, plus interest
for the period of any such delay. For purposes of the preceding sentence,
interest shall be calculated using the six (6) month Treasury Bill rate in
effect on the date on which the payment is delayed, and shall be compounded
daily.”

 

IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Amendment to the Agreement to be signed by their duly authorized
representatives pursuant to the authority of their respective Boards of
Directors, and the Executive has personally executed this Amendment to the
Agreement, all as of the day and year first written above.



 


--------------------------------------------------------------------------------



 

 

ATTEST:   VALLEY NATIONAL BANCORP   /s/ Alan D. Eskow   By: /s/ Robert McEntee  
Alan D. Eskow, Secretary   Robert McEntee, Chairman of the
Compensation and Human
Resources Committee          

            ATTEST:   VALLEY NATIONAL BANK   /s/ Alan D. Eskow   By: /s/ Robert
McEntee   Alan D. Eskow, Secretary   Robert McEntee, Chairman of the
Compensation and Human
Resources Committee          

            WITNESS:       /s/ Carol B. Diesner   /s/ Robert M. Meyer   Carol B.
Diesner   Robert M. Meyer, Executive          

 

 

 

--------------------------------------------------------------------------------

 

 

 

 